Citation Nr: 0513664	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-03 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized active service from May 1944 until May 1946, and 
died in May 1996.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision by the Manila Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Evidence of record includes a medical certificate from Dr. T, 
proprietor of Harrison Hospital in Pasay, the Philippines.  
The letter indicates that hospital records show that the 
veteran was hospitalized there on August 8, 1946 due to 
hypertension with broncho-pneumonia and was subsequently 
discharged with prescribed medicine on September 30, 1946 and 
thereafter continued to report to the hospital for follow-up 
care.  These hospitalization dates, if accurate are within 
the first postservice year.  The RO, in its January 2004 
Statement of the Case (SOC) found that this certificate held 
no probative value since it pertained to a finding of 
hypertension and bronchopneumonia, neither of which had been 
shown to have contributed to or causes the veteran's death.  
However, it provided no medical support or citation for this 
conclusion.  The autopsy report and laboratory findings 
pertaining to the veteran's death indicate that he died from 
a severe hemorrhage secondary to a ruptured aortic aneurysm 
that was apparently related to severe aortic 
arteriosclerosis.  Given that the pertinent regulations 
indicate that hypertension is an early symptom long preceding 
the development of cardiovascular diseases such as 
arteriosclerosis and specifically provides for presumptive 
service connection for disabling hypertension manifested 
within the first post service year (See 38 C.F.R. 
§ 3.309(a)), the Board finds that Dr. T's certificate, if 
accurate, does have potential probative value.  Consequently, 
further development is necessary to determine whether there 
actually is documentation of hypertension being manifest in 
the first postservice year..  

The record also contains a 2001 joint affidavit from two 
fellow servicemen, A.M. and F.R., indicating that on several 
occasions they witnessed the veteran suffering from severe 
hypertension to the point where they had him lie down and 
rest until his suffering subsided.  Further development is 
also necessary to determine the veracity of this joint 
affidavit.  Accordingly, the case is REMANDED for the 
following:

1.  The RO should arrange for a field 
examination to determine whether the 
veteran was actually hospitalized at 
Harrison Hospital for hypertension in 
1946 and to assess the veracity of the 
2001 joint affidavit by A.M. and F.R.  
The investigator should visit the 
hospital and review the cited records of 
the veteran's treatment for hypertension 
in August and September 1946.  If 
possible, the field examiner should 
obtain photocopies of any relevant 
records.  The field examiner should also 
interview A.M. and F.R and determine the 
veracity of their joint affidavit.  Any 
leads should be pursued to their logical 
conclusion.  It should be ascertained 
where the veteran received treatment for 
hypertension or arteriosclerosis in the 
interim between 1946 and 1996, and copies 
of all available records of such 
treatment should be secured.  

2.  If the results of the field 
examination confirm that the veteran was 
hospitalized for hypertension or 
otherwise received a diagnosis of, or 
treatment for, hypertension in the first 
postservice year, the RO should obtain a 
medical opinion from a qualified 
physician indicating whether, based on 
the evidence of record, it is at least as 
likely as not that the veteran's death 
from aortic aneurysm was related to the 
hypertension found in the first 
postservice year.  The physician must 
explain the rationale for the opinion 
given.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran and his 
representative the opportunity to 
respond. The case should then be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
matters must be afforded expeditious treatment by the RO.  
The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


                        
____________________________________________
GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


